DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 5, and 9 are objected to because of the following informalities:
Claim 1 recites “a dispenser tube in fluid connection with said reservoir a first end of said dispenser tube” in line 3. This appears to be a typographic error for “a dispenser tube in fluid connection with said reservoir positioned at a first end of said dispenser tube”.
Claims 2 and 9 each recite “is configured such that the liquid that the liquid forms a bead“ in lines 13-14. This appears to be a typographic error for “is configured such that the liquid forms a bead”.
Claim 5 is missing text in line 3 with respect to what the channels are configured to do. Based on similar claims 6, 13, and 14, as well as ¶0019 of the present specification, it was assumed that line 3 of claim 5 was meant to read “configured to facilitate the separation of individual eye drops from said eye drop bottle.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 9 each recite the limitation "said dish" in lines 14 and 16.  There is insufficient antecedent basis for this limitation in the claim because there is no prior recitation of “a dish” in either claim. For the purpose of examination “said dish” was interpreted to be the same as “said general dish like shaped second attachment end” in claim 2 and the same as “said general dish like shaped second end” in claim 9. The examiner suggests that the recitation of “said second end configured in a general dish like shape” in lines 6-7 of each of claims 2 and 9 be amended to “said second end comprises a dish” and the recitation of “said general dish like shaped second attachment end” in line 13 of each of claims 2 and 9 be amended to “said dish” in order to overcome this rejection, though this is not the only claim language that would provide antecedent basis to the limitations in question.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US 2,626,606 A).
Regarding claim 1, Campbell discloses an eye drop dispenser (Fig. 1, feats. 11 and 12; Col. 2, lines 25-27), said dispenser comprising: a reservoir, said reservoir configured to retain an eye drop liquid (11); a dispenser tube in fluid communication with said reservoir positioned at a first end of said dispenser tube (Fig. 2, feat. 22; Col. 2, lines 42-53), wherein said dispenser tube is configured to transfer a drop of said eye drop liquid from said reservoir to a second end of said dispenser tube (Fig. 2, feat. 26; Col. 2, line 54 – Col. 3, line 4); and a tip, wherein said tip is positioned at said second end of said dispenser tube (Fig. 2, feat. 21; Col. 2, line 54 – Col. 3, line 4), wherein said tip is configured to suspend said drop such that a user is able to touch the user’s eye to the suspended drop (Col. 3, lines 21-51: Squeezing the reservoir creates a pool of liquid in the tip that the user can touch their eye to).
Regarding claims 2 and 9, Campbell discloses an attachment for an eye drop bottle (Figs. 1 and 2, feat. 12; Col. 2, lines 25-27), with respect to claim 2, or an eye drop bottle, said bottle comprising a liquid storage body (Fig. 1, feat. 11) and an improved dispenser (Fig. 1, feat. 12), with respect to claim 9, said attachment or improved dispenser comprising: a first attachment end or first end (Fig. 2, feats. 23 and 24; Col. 2, lines 42-53) and a second attachment end or second end (Fig. 2, feat. 21) separated by an elongate tube section (Fig. 2, feat. 22), wherein said elongate tube section defining a lumen configured for the flow of liquid from the eyedrop bottle through said first attachment end or said first end through said lumen to said second attachment end or said second end when a user squeezes the eye drop bottle to release an eye drop (Fig. 2, feat. 26; Col. 2, line 54 – Col. 4), wherein said first attachment end is configured to attach to an eye drop bottle (Col. 2, lines 42-53: Eyecup is internally threaded to attach to the external threads of the container), wherein said second end is configured in a general dish like shape (Fig. 2, feat. 21); at least one vent positioned in a side of said elongate tube between said first attachment end or first end and said second attachment end or second end and configured to vent said lumen to atmosphere (Fig. 2, feat. 27; Col. 3, lines 5-17), wherein said vent is configured such that when a user releases depression on said eye drop bottle said vent allows ambient air to enter said lumen and preventing any liquid that has traveled beyond said vent to return via said lumen to said eye drop bottle (Col. 3, lines 5-17; Col. 3, lines 33-51); wherein said general dish like shaped second attachment end or second end is configured such that the liquid forms a bead on said dish (Col. 3, lines 33-51), wherein said dish is configured such that a user can hold an eye drop bottle and attached attachment in a generally vertical position with a bead of liquid from the eye drop bottle positioned on said dish and lower the user’s face and eye toward the bead such that contact between the user’s eye and the bead of liquid causes the liquid to travel onto the user’s eye due to the surface tension of the liquid (Col. 3, lines 33-51; The second attachment end 21 is generally dish or bowl shape with an open upper end, and when the bottle is squeezed, fluid pools in the dish. Because it has an open upper end, if a user lowered their eye to contact the fluid, it would travel onto the user’s eye).
Regarding claim 7, Campbell discloses the attachment of claim 2, and further discloses that said first attachment end is configured for attachment over the tip of an eyedrop bottle (Col. 2, lines 42-53; Col. 4, lines 3-12: the eyecup attaches over the neck at the tip of the bottle).
Regarding claim 8, Campbell discloses the attachment of claim 2, and further discloses that said first attachment end is configured for insertion and retention into an eye drop bottle so as to replace a pre-existing tip on the eye drop bottle (Col. 4, lines 3-12: The eyecup replaces the disc 28 on the tip of the bottle).
Regarding claim 10, Campbell discloses the bottle of claim 9, and further discloses that said dispenser is configured to be detached from said body (Col. 2, lines 42-53; Col. 4, lines 3-12: the inner side of the eyecup and outer side of the neck of the bottle are threaded so that they may be attached and detached).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2,626,606 A).
Regarding claims 3 and 4, Campbell discloses the attachment of claim 2. Regarding claims 11 and 12, Campbell discloses the eye drop bottle of claim 9. Campbell is silent with respect to the particular shape of the vent. However, absent persuasive evidence that the particular claimed shape of the vent is significant, modifying the vent so that it comprises an elongate slot, with respect to claims 3 and 11, or so that it comprises a cylindrical vent, with respect to claims 4 and 12, would be a prima facie obvious change in shape. Please see MPEP §2144.04(IV)(B).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2,626,606 A) in view of Hanley (US 6,869,421 B2) and in further view of Hagele (US 6,041,978 A).
Regarding claims 5 and 13, Campbell discloses the attachment of claim 2 and the eye drop bottle of claim 9, respectively. Campbell is silent with respect to the lumen comprising a plurality of elongate channels as claimed.
Hanley teaches an eye drop dispenser (Figs. 1A-C, feat. 10; Col. 3, lines 2-17) with a lumen comprising capillary channels for expressing fluid to the surface of the dispenser (38; Col. 4, lines 4-25). Hanley teaches that the capillary channels help to ensure that the fluid is retained on the surface of the dispenser, even against the force of gravity (Col. 4, lines 26 - Col. 5, lines 20). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the attachment, with respect to claim 5, or the bottle, with respect to claim 13 so that said lumen comprises a plurality of elongate channels extending lengthwise in said lumen and configured to facilitate the separation of individual eye drops from said eye drop bottle in order to help ensure that the drops are retained on the dish as taught by Hanley.
Hagele teaches a liquid dropper for upright eye instillation (Fig. 3, feat. 10; Col. 5, line 57 – Col. 6, line 13) comprising a supply conduit (15) further comprising a delivery tube (30) enshrouded by an outer casing (70). Hagele teaches that the delivery tube and outer casing are close enough that capillary forces help to drive fluids up the conduit, and that the delivery tube is not centered within the outer casing so that the fluid path has an irregular cross section and capillary forces are prevented from entrapping air (Col. 8, line 39 – Col. 9, line 14). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the attachment, with respect to claim 5, or the bottle, with respect to claim 13, disclosed by Campbell in view of Hanley so that the channels have a varying cross section in order to prevent the entrapment of air by capillary forces as taught by Hagele.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2,626,606 A) in view of Dascanio (US 2010/0006600 A1).
Regarding claims 6 and 14, Campbell discloses the attachment of claim 2 and the eye drop bottle of claim 9, respectively. Campbell is silent with respect to the lumen comprising hydrophobic or hydrophilic sections.
Dascanio teaches a fluid dispenser (Fig. 1, feat. 110; ¶0009), which may be an eye drop dispenser (¶0022), comprising a dispensing chamber (130) made from a hydrophilic material (¶0010) and further comprising a hydrophobic ring (180; ¶0014) between the dispensing chamber and the overall fluid reservoir (160). Dascanio teaches that the combination of the surface tension forces of the hydrophilic chamber and the hydrophobic ring will retain a metered volume of fluid in the hydrophilic chamber and prevent it from flowing back into the overall fluid reservoir (¶0014). Dascanio teaches that this helps to keep the fluid in the reservoir sterile, which allows it to be preservative free (¶0001-0003 and 0014-0022). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the attachment, with respect to claim 6, or the bottle, with respect to claim 14, disclosed by Campbell so that said lumen is configured in sections, wherein each section is configured with a hydrophobicity or hydrophilicity such that said lumen is configured to facilitate the separation of individual eye drops from said eye drop bottle as taught by Dascanio to help keep the fluid in the bottle sterile.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lin et al. (US 2016/0270956 A1) discloses an eye medicament applicator in which the surface tension of the medicament causes to be suspended on the applicator tip until it contact the eye of the patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781